DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed October 20, 2021 has been received and entered.
3.	Claims 1-25 are currently pending.

Election/Restrictions
4.	Applicant’s election without traverse of Group I, claims 1-18, in the reply filed on October 20, 2021 is acknowledged.
5.	Claims 19-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 1-18 are examined on the merits.

Claim Objections
7.	Claim 4 is objected to because of the following informalities:  the claim does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

8.	Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 does not further limit claim 1 because the range claimed for willow bark extract is outside of the range claimed for willow bark extract in claim 1. The range in claim 1 is “0.50 to 0.20%wt” while the range in claim 8 is “0.09 to 0.13wt%”.  Thus, the range of claim 8 is outside of the range of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2009/0123409) in view of Jiang (CN 105125467 A – English translation).
	Moore teaches a topical composition for moisturizing the skin which comprises 30 to 90% deionized water, 12 to 55% propylene glycol, 0.5 to 1.5% aloe vera, and 0.01 to 0.25% willow bark extract.  The reference teaches that the composition is in the form of a cream (see paragraphs 11-15).  “Cream” is used synonymously with “lotion” in the art (see https://www.merriam-webster.com/thesaurus/lotion).  The reference does not teach using vervain extract or chamomilla recutita extract in the composition.
	Jiang teaches using chamomile oil and verbena extract in compositions to moisturize the skin (see abstract and paragraph 9 of the translation).  “Chamomile” is the common name for “Chamomilla recutita” (see Singh (Pharmacognosy Reviews (2011), vol. 5, no. 9, pp. 82-95, specifically page 83, second column, first paragraph)).  In addition, “verbena” is synonymous with “vervain” (see https://en.wikipedia.org/wiki/Verbena).
These references show that it was well known in the art prior to the effective filing date of the invention to use the claimed ingredients in moisturizing compositions.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful 
	Based on the disclosure by these references that these substances are used in moisturizing compositions, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating moisturizing compositions.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
The references do not specifically teach adding the ingredients together in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a cosmetic composition.  Varying the concentration of ingredients within a cosmetic composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient .
10.	Claims 2-4 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2009/0123409) in view of Jiang (CN 105125467 A – English translation) as applied to claims 1 and 5-10 above, and further in view of Fan (CN 109568246 A – English translation).
The teachings of Moore and Jiang are discussed above.  In addition, Moore teaches the use of at least 0.5% algae extract, 0.05 to 0.7% diazolidinyl urea, and 0.001 to 0.1% iodopropynyl butylcarbamate in the composition (see paragraph 11).  The references do not teach using argan oil, panthenol, or alcohol in the composition.
However, Fan teaches using argan oil, panthenol, and alcohol in moisturizing composition (see abstract and paragraph 10 of the translation).
These references show that it was well known in the art prior to the effective filing date of the invention to use the claimed ingredients in moisturizing compositions.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these references that these substances are used in moisturizing compositions, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating moisturizing compositions.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the 
The references do not specifically teach adding the ingredients together in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a cosmetic composition.  Varying the concentration of ingredients within a cosmetic composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.

11.	No claims are allowed.



	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655